Exhibit 10.1

 

[g125781kki001.jpg]

 

Lone Pine Resources

 

Annual Incentive Plan

 

2013

 

--------------------------------------------------------------------------------


 

Lone Pine Resources 2013 Annual Incentive Plan

 

Summary

 

Plan Objectives

 

The Annual Incentive Plan (the “Plan”) has been designed to meet the following
objectives:

 

·                  Provide an incentive framework that is performance-driven and
focused on objectives that are critical to the success of Lone Pine Resources
Inc. (the “Company”);

·                  Offer competitive cash compensation opportunities to
employees; and

·                  Reward outstanding achievement.

 

Basic Plan Concept

 

The Plan provides annual incentive awards, which will be determined primarily on
the basis of the Company’s consolidated results on selected financial and
operating performance measures as well as departmental objectives.  Individual
performance will also be considered in determining the participant award
payout.  The Company shall have the flexibility to adjust individual awards to
reflect individual or team performance.

 

Performance Measures and Weighting

 

Each year the Company will establish the target levels for each financial and
operating measure and its appropriate weighting, subject to the confirmation of
the Compensation Committee of the Board of Directors (the “Committee”).  These
financial and operating measures and their weighting will be reviewed (and
modified, if appropriate) in light of changing Company priorities and strategic
objectives.

 

The Company will also establish departmental performance objectives, the
achievement of which will be determined by the President and Chief Executive
Officer (the “CEO”) at year end, subject to the confirmation of the Committee.

 

The performance measures and their relative weightings are:

 

Performance Measure

 

Weighting

 

Production

 

25

%

Cash Cost

 

25

%

Relative Corporate FD&A Costs

 

15

%

Department Performance Objectives

 

25

%

Discretionary Achievement Factor

 

10

%

 

1

--------------------------------------------------------------------------------


 

Plan Administration

 

The Plan will be administered by the Committee and the CEO (with the exception
of his own position).  Certain elements of the Plan administration will be
delegated to the Company’s senior Human Resources representative.  The Chief
Financial Officer will verify the performance calculation for the financial and
operating measures in consultation with the Vice President, Engineering and
Exploitation, who shall be responsible for overseeing the estimation of the
Company’s oil and gas reserves by the Company’s external reserves evaluator.

 

Actual performance goals, standards, award determinations and modifications to
the Plan design must be approved by the Committee.

 

Once the total bonus pool has been established, the CEO shall have the
discretion to distribute bonus monies within departments or to move monies from
one group to another, and to allocate incentive monies to individuals, based on
the CEO’s assessment (with input from the Executive team) as to individual or
group performance.

 

Performance Targets

 

Targets for the total Plan will be set consistent with the following:

 

Performance Level

 

% of Total Award

Below Threshold

 

0

Threshold

 

50

Target

 

100

Above Target

 

150

Outstanding

 

Maximum of 200%

 

Targets shall be adjusted for material changes made during the year to the
Company’s market guidance and business plan.

 

The maximum award under the Annual Incentive Plan will be limited to 200% of
target.

 

Participants

 

The CEO shall determine which employees are participants in the Plan.  If a
participant’s employment with the Company terminates for any reason prior to
payment, no bonus award will be paid.

 

The target award percentages for the CEO and other officers of the Company are
established by the Committee.  Any changes to target award percentages for
Company officers are subject to the approval of the Committee. The CEO is
authorized to apply discretion to the target award percentages for non-officer
Plan participants. All awards to officers under the Plan are subject to approval
of the Committee.

 

Plan participants who change positions and/or have their individual target
incentive levels changed during the Plan year will have their award prorated
accordingly.  All awards paid

 

2

--------------------------------------------------------------------------------


 

will be rounded to the nearest $100. All dollar amounts stated in the Plan are
stated in Canadian dollars.

 

Incentive compensation awards will be calculated based upon the participant’s
base salary in effect at the end of the Plan year or earned salary during the
Plan year if the participant was a new hire during the year.

 

Plan Effective Date

 

Plan effective date will be January 1, 2013.

 

3

--------------------------------------------------------------------------------


 

Lone Pine Resources Annual Incentive Plan

 

Operating Measure: Production

 

Objective

 

Measure Working Interest (WI) Production compared to the Company’s WI Production
target.

 

Definition

 

Working Interest Production excludes the impact of royalty and other burdens,
thus eliminating the impact of changes in commodity price that influence
Canadian royalty calculations.

 

The performance metric is to exclude the impact of Acquisitions and/or
Divestitures with associated production.

 

Targets

 

Measured against the Company’s Production targets as follows:

 

Level

 

Performance

 

% of Total Award

Below “Low” Target Value

 

Below Threshold

 

0%

Meet “Low” Target Value

 

Threshold

 

50%

Mid-point of Target Range

 

Target

 

100%

Meet “High” Target Value

 

Above Target

 

150%

Exceed “High” Target Value

 

Outstanding

 

Maximum of 200%

 

4

--------------------------------------------------------------------------------


 

Lone Pine Resources Annual Incentive Plan

 

Financial Measure: Cash Cost

 

Objective

 

Measure a key component of the Working Interest (WI) Production Expense compared
to the Company’s WI Production Expense target.

 

Definition

 

The sum of direct operating expense and expensed workovers and transportation
expense for the Company divided by total WI Production for the Company measured
in Mcfe. This calculation will exclude ad valorem taxes, production taxes and
total expensed G&A.

 

Targets

 

Measured against the Cash Cost component (see Definition above) of the
Production Expense target:

 

Level

 

Performance

 

% of Total Award

Below “Low” Target Value

 

Outstanding

 

Maximum of 200%

Meet “Low” Target Value

 

Above Target

 

150%

Mid-point of Target Range

 

Target

 

100%

Meet “High” Target Value

 

Threshold

 

50%

Exceed “High” Target Value*

 

Below Threshold

 

0%

 

5

--------------------------------------------------------------------------------


 

Lone Pine Resources Annual Incentive Plan

 

Financial Measure: Relative Corporate FD&A Costs

 

Objective

 

Measure the Company’s relative efficiency at adding proved + probable (“P+P”)
reserves.  The goal of this target is to reward participants for adding reserves
at a lower cost than the Company’s peers.

 

Definition

 

Relative Corporate FD&A Costs compares the Company’s finding, development and
acquisition (“FD&A”) costs on a $/boe basis with those of its Canadian peers.

 

The measurement will be based on year-end NI 51-101 P+P reserves, and include
changes in future development capital (“FDC”).  FD&A costs will be calculated by
dividing (x) exploration costs, development costs and acquisition costs for the
period, plus changes in FDC during the period, by (y) P+P reserve additions for
the period, including acquired reserves.

 

Peer Group

 

The Company’s Corporate FD&A Costs will be compared to those of its Canadian
“compensation peers”, as determined by the Committee. As of the date this Plan
is adopted, the peers include:

 

Pace Oil & Gas Ltd.

 

NuVista Energy Ltd.

Surge Energy Inc.

 

Perpetual Energy Inc.

Birchcliff Energy Ltd.

 

Angle Energy Inc.

Legacy Oil + Gas Inc.

 

Santonia Energy Inc.

Crew Energy Inc.

 

Bellatrix Exploration Ltd.

Advantage Oil & Gas Ltd.

 

 

 

Targets (applying straight line interpolation between levels)

 

Company’s Rank
Among Peers

 

Performance

 

% of Total Award

Top

 

Outstanding

 

Maximum of 200%

75th Percentile

 

Above Target

 

150%

Median

 

Target

 

100%

25th Percentile

 

Threshold

 

50%

Bottom

 

Below Threshold

 

0%

 

6

--------------------------------------------------------------------------------


 

Lone Pine Resources Annual Incentive Plan

 

Operating Measure: Department Performance Objectives

 

Objective

 

Measure the achievement of key objectives that are established annually for each
department.

 

Definition

 

Key objectives are established by the CEO, in consultation with the Executive
team, for each department.  These departmental objectives will directly support
the achievement of Company goals. The objectives are department specific and are
well-defined and measurable.

 

Targets

 

Awards for participants will be based on the achievement of performance
objectives established for the department in which they work.

 

At year-end the achievement of performance objectives for each department will
be evaluated and assigned a completion percentage by the CEO over a range of 0
to 200%.  This completion percentage will be multiplied by the 25% relative
weighting for the Department Performance Objectives.

 

7

--------------------------------------------------------------------------------


 

Lone Pine Resources Annual Incentive Plan

 

Operating Measure: Discretionary Achievement

 

Definition

 

To recognize significant achievements that are not addressed elsewhere in the
Plan.

 

Target

 

During the Committee’s review of the overall performance of the Company at year
end it will consider any instances of significant value being added to the
Company and/or shareholders through the initiatives of management and employees
that were not specifically targeted in the Plan. The Committee, based on
recommendations from the CEO, will assign, at its discretion, a completion
percentage from 0% to 200% of the Discretionary Achievement performance factor
for such results. This completion percentage will be multiplied by the 10%
relative weighting for Discretionary Achievement.

 

8

--------------------------------------------------------------------------------

 